Citation Nr: 0609670	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  03-00 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949 and from May 1950 to April 1953.  Service in Korea 
during the Korean Conflict is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

In February 2002, the RO received the veteran's claim for 
service connection for a bilateral knee disability.  The July 
2002 rating decision denied the claim, and he appealed.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a personal hearing which was conducted 
at the RO in April 2005.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.  The 
veteran submitted additional evidence directly to the Board 
at the hearing; he has waived review of this evidence by the 
RO.  See 38 C.F.R. § 20.1304 (2005).

The record reflects that a motion to advance this case on the 
docket was presented by the veteran's representative at the 
April 2005 hearing.  Taking into consideration the veteran's 
advanced age, his motion for advancement on the docket was 
granted by the undersigned.  See 38 C.F.R. § 20.900(c) 
(2005).

Following the April 2005 hearing, the Board remanded the 
veteran's claim for the purpose of obtaining an additional VA 
examination.  After the additional development requested by 
the Board was accomplished, the VA Appeals Management Center 
(AMC) denied the claim in a November 2005 supplemental 
statement of the case (SSOC).  The case is now once again 
before the Board.


Issues not on appeal

The August 2005 Board decision also denied service connection 
for Dupuytren's contracture of the hands as well as an 
increased rating for cold injury residuals of the bilateral 
ears.  These issues have accordingly been resolved by the 
Board and will be discussed no further herein.  See 38 C.F.R. 
§ 20.1100 (2005).

The same Board decision remanded the issue of cold injury 
residuals of the bilateral feet for the purpose of obtaining 
an additional VA examination.  Such examination was conducted 
in October 2005, and based on its results service connection 
was granted for cold injury residuals of the feet.  A 10 
percent disability rating was assigned effective December 18, 
2000, and a 20 percent rating was assigned for each foot 
effective October 7, 2005.  To the Board's knowledge, the 
veteran has not disagreed with the assigned ratings.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  Therefore, 
the only issue currently before the Board is that of service 
connection for a bilateral knee disability.


FINDING OF FACT

A preponderance of the competent medical evidence of record 
indicates that the veteran's bilateral knee disability is 
unrelated to his military service.


CONCLUSION OF LAW

Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a bilateral knee 
disability.  He essentially contends that this disability is 
the result of exposure to extreme cold during his Korean War 
service.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by numerous statements of the case (SOCs) and SSOCs 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, letters were sent to the veteran in March 
2002 and September 2005 which were specifically intended to 
address the requirements of the VCAA.  The September 2005 
letter from the RO specifically notified the veteran that to 
support a claim for service connection, the evidence must 
show "an injury in military service, or a disease that began 
in or was made worse during military service, or [that] there 
was an event in service that caused an injury or disease;" 
a "current physical or mental disability;" and a 
"relationship between your disability and an injury, 
disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the 
September 2005 VCAA letter, the veteran was informed that VA 
was responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including records from "State or 
local governments, private doctors and hospitals, or current 
or former employers."  This letter also notified the veteran 
that VA would assist him "by providing a medical examination 
or getting a medical opinion if we decide it's necessary to 
make a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The September 2005 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the March 2002 letter instructed the veteran 
that if "you would like us to request any private treatment 
records that have not already been submitted, complete a 
separate form for each provider, sign, and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to [VA]" (emphasis in original).  This 
letter also advised the veteran to submit copies of his 
service medical records or his own statements in support of 
his claim. 

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The April 2003 SOC specifically included the provision in 
question, 38 C.F.R. § 3.159(b)(1), indicating that the 
veteran "provide any evidence in [his] possession that 
pertains to the claim."  

The Board acknowledges that neither the March 2002 nor 
September 2005 VCAA notice letters contained a specific 
request for the veteran to provide any evidence in his 
possession that pertained to the claim or something to the 
affect that he give VA everything he had that pertained to 
her claim.  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Through the years, the RO has asked the veteran for all the 
information and evidence necessary to substantiate his claim 
- that is, evidence of the type that should be considered by 
VA in assessing the claim.  The Board additionally observes 
that the veteran is represented by an accredited 
representative, who is presumably familiar with the 
provisions of the VCAA.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
under such circumstances.  Therefore, it can be concluded, 
based on the particular facts and circumstances of the case, 
that the omission of a request for "any evidence in the 
claimant's possession that pertains to the claim" in the 
VCAA letters did not harm the veteran.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The veteran was arguably not provided with complete notice of 
the VCAA prior to the initial adjudication of his claim in 
July 2002, although the March 2002 letter provided VCAA 
notice.   The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via the March 2002 and September 2005 VCAA letters.  His 
claim was then readjudicated in the November 2005 SSOC, after 
he was provided with the opportunity to submit evidence and 
argument in support of his claim and to respond to the VCAA 
notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack of advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claim of entitlement to service 
connection was denied based on element (3), a relationship 
between the veteran's current disability and his military 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element.  Moreover, because the Board is 
denying the veteran's claim, elements (4) and (5) remain 
moot.  

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes treatment records from St. 
Michael's Hospital, St. Mary's Hospital, North Shore 
Orthopaedics, letters from D.P., M.D. and S.G., M.D., 
together with the reports of multiple VA examinations.  The 
veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran engaged the services of a 
representative, he was provided with ample opportunity to 
submit evidence and argument in support of his claim, and he 
presented testimony before the undersigned Veteran Law Judge 
at the RO in April 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005). 

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The veteran seeks service connection for a bilateral knee 
disability.  He essentially contends that this disability is 
the result of exposure to extreme cold during his Korean War 
service.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability 
[with respect to arthritis, to include within the presumptive 
period]; and (3) medical nexus.  See Hickson, supra.

The evidence of record includes multiple diagnoses of 
degenerative joint disease of the bilateral knees, which has 
required bilateral total knee arthroplasty.  Hickson element 
(1) has accordingly been satisfied.

With respect to element (2), the Board will separately 
discuss in-service disease and injury.

Concerning disease in service, there is no evidence of 
arthritis or any other knee disability in service.  Nor is 
there any evidence of arthritis within the one year 
presumptive period after service.  Arthritis of the bilateral 
knees was initially diagnosed several decades after service.

With respect to in-service injury, the claimed injury is 
exposure to cold.  
The record indicates that the veteran was exposed to extreme 
cold during his Korean service.  Indeed, as was alluded to in 
the Introduction he has already been service connected for 
several cold injury residuals.  Hickson element (2) has 
therefore been met to that extent.

The critical question in the instant case is the final 
Hickson element, medical nexus.  The Board specifically 
remanded the claim in August 2005 to obtain a competent 
medical opinion regarding the nexus question.  Pursuant to 
the Board's remand, the October 2005 VA examiner conducted a 
physical examination of the veteran together with a review of 
the entire claims file.  After examining the veteran and 
reviewing the pertinent medical history, the October 2005 VA 
examiner concluded that while the veteran's arthritic foot 
condition was related to in-service cold exposure, 
degenerative joint disease of the bilateral knees was not.  

An August 2002 opinion from the veteran's private physician, 
Dr. D.P., also indicates that the veteran's current bilateral 
knee injury is unrelated to in-service cold exposure.  Dr. 
D.P stated that while it is certainly a possibility that the 
activities that [the veteran] did in the service in the 
Korean War contributed to [his knee disability] . . . it is 
virtually impossible to state this for something that 
happened approximately 50 years ago."  Dr. D.P. concluded 
that "I would not be able to state that [the veteran's] 
current [bilateral knee] condition is related to the service 
because of the extensive time that has elapsed from the 
potential time of injury to the time of treatment."

The only other medical opinion addressing the nexus issue is 
contained in October 2002 and April 2005 statements from 
another of the veteran's private physicians, S.G., M.D.  Dr. 
S.G.'s opinion, however, is lacking in probative value.  
Although Dr. S.G. stated that the veteran's arthritis is 
related to his exposure to cold, he did not specify the 
particular joints to which he was referring or otherwise 
provide an explanation for his opinion.  

The veteran in this case has been diagnosed with arthritis in 
multiple joints.  The medical evidence, particularly the 
August 2005 VA examination report, indicates that while 
arthritis in some of the veteran's joints (most notably those 
at the extremities) is the result of a cold injury, arthritis 
in other joints is unrelated to cold exposure.  

Because Dr. S.G. did not specify the particular joints to 
which his nexus opinion referred, and did not provide any 
explanation for his ultimate conclusion, the Board finds his 
opinion to be of little probative value.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
a physician to provide a basis for his/her opinion goes to 
the weight of the evidence]; see also Libertine v. Brown, 9 
Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) [holding 
that medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim].

In short, the Board places greater weight of probative value 
on the opinions of the August 2005 VA examiner and Dr. D.P. 
than it does on the inconclusive and unexplained opinion of 
Dr. S.G. 

The only other evidence in the claims file serving to link 
the veteran's current bilateral knee disability with his 
period of service are the statements of the veteran himself 
and those of his friends, N.W. and L.B.  It is now well 
settled, however, that laypersons without medical training, 
such as the veteran, N.W., and L.B., are not qualified to 
render medical opinions regarding matters such as 
determinations of etiology, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2005) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The veteran's 
statements and those of his friends regarding medical nexus 
are accordingly lacking in probative value.

Accordingly, Hickson element (3) has not been met and the 
veteran's claim fails on this basis.  

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection.  
Service connection for a bilateral knee disability is 
therefore denied.


ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


